AVarner, Chief Justice.
This is a bill filed by the complainant against the defendants, praying for a specific performance, of a written contract for the possession of a certain described store-house in the city of Columbus, and also praying for an injunction and the appointment of a receiver pending the litigation, on the ground that the defendants are insolvent and unable to respond in damages for the rents and profits of said store-house, which is worth $50 00 per month. Upon the hearing of the application for the injunction and the appointment of a receiver as prayed for, the chancellor, after considering the allegations in the complainant’s bill, the answers of the defendants and the affidavits read at the hearing, granted the injunction and appointed a receiver to take possession of the property and rent out the same, and collect the rents, subject to the order of the court, whereupon the defendants excepted.
*319There is nothing in this case to take it out of the general rulings of this court that it will not interfere to control the discretion of the chancellor in granting injunctions and appointing receivers unless some rule of law or well established principle of equity has been violated. This case comes within the principle recognized and decided during the present term, in the ease of Tufts vs. Little, not yet reported.
Let the judgment of the court below be affirmed.